Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-19, 21 are presented for examination.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because claim 19 encompasses transitory-only media and claim 21 is directed to software per se (computer program). While claim 19 recites a “medium storing in a non-transient fashion a program”, this does not limit the medium itself to be non-transitory. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non-transitory” to the claim (such as “a non-transitory computer-readable storage medium’).




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10-19, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding independent claim 1, and similarly independent claims 18 and 19, the scope of meaning of the limitation “N” is unclear. “N” has not been defined within the claim. For the purposes of examination, “N” has been interpreted to represent a positive integer.
Regarding claims 3 and 4, the scope of meaning of the limitation “M” is unclear. “M” has not been defined within the claim. For the purposes of examination, “M” has been interpreted to represent a positive integer.
Claims 2, 5-7, 10-17, 21 are rejected for being dependent from a rejected parent claim.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shpigelblat, US Patent Application Publication 2012/0113133 (hereinafter Shpigelblat) in view of Zbiciak, US Patent Application Publication 2018/0189184 (hereinafter Zbiciak).
	Regarding claim 1, Shpigelblat teaches:
A data processing apparatus comprising: register storage circuitry having a plurality of registers, each register for storing plural data elements (see e.g. para. [0039], a vector register storing a row(s) of elements); a data processing instruction specifying in the plurality of registers: a first source register, a second source register, and a set of N accumulation registers (see e.g. para. [0059], a vsmacx instruction specifies left and right source operand arrays, and a resulting product array to accumulate the results; these arrays can be in registers such as described in para. [0039], [0085]); and processing circuitry responsive to control signals to perform a data processing operation comprising extracting N data elements from content of the first source register, performing a multiplication of each of the N data elements by content of the second source register, and applying a result of each multiplication to content of a respective target register of the set of N accumulation registers (see e.g. para. [0059-
While Shpigelblat generally discusses processing instructions to perform the various data operations (see e.g. para. [0031], [0038], [0056]), Shpigelblat fails to explicitly teach decoder circuitry responsive to a data processing instruction to generate control signals.
Zbiciak teaches using an instruction decode unit to decode instructions (see e.g. para. [0053]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Shpigelblat and Zbiciak to include decoder circuitry responsive to a data processing instruction to generate control signals. This would have provided the clearly predictable result of being able to understand an instruction in order to properly execute it.
	Regarding claim 2, Shpigelblat in view of Zbiciak teaches or suggests:
The data processing apparatus as claimed in claim 1, wherein the processing circuitry comprises data element manipulation circuitry responsive to the control signals to supply multiple instances of a data element extracted from the first source register, wherein performing the multiplication comprises multiplying the multiple instances of the data element by respective portions of the content of the second source register (see e.g. Shpigelblat para. [0071], a single element from the left operand data can be repeated to multiply by each element in a row of the right operand data array). 
Regarding claim 3, Shpigelblat in view of Zbiciak teaches or suggests:

Regarding claim 4, Shpigelblat in view of Zbiciak teaches or suggests:
The data processing apparatus as claimed in claim 3, wherein the data element manipulation circuitry is responsive to the control signals to supply respective M instances for each data element of a set of data elements extracted from the first source register, wherein a total size of the M instances for the set of data elements is equal to the register size (see e.g. Zbiciak para. [0137-139], element duplication can fill a register). 
Regarding claim 5, Shpigelblat in view of Zbiciak teaches or suggests:
The data processing apparatus as claimed in claim 4, wherein the set of data elements is given by a selected data element within a repeating sub-portion of the register size (see e.g. Zbiciak para. [0137-139]). 
Regarding claim 6, Shpigelblat in view of Zbiciak teaches or suggests:
The data processing apparatus as claimed in claim 2, wherein a combined size of the multiple instances of the data element is equal to a register size of the plurality of registers (see e.g. Shpigelblat para. [0039], [0085], a full array can be used). 
	Regarding claim 7, Shpigelblat in view of Zbiciak teaches or suggests:
The data processing apparatus as claimed in claim 1, wherein N is in the range 2 to 8 (see e.g. Shpigelblat figs. 2-4). 

The data processing apparatus as claimed in claim 7, wherein N is 2 (see e.g. Shpigelblat figs. 2-4, the example depictions include operations on two data elements from each array/register). 
Regarding claim 9, Shpigelblat in view of Zbiciak teaches or suggests:
The data processing apparatus as claimed in claim 7, wherein N is 4 (see e.g. Shpigelblat figs. 2-4, the example depictions include operations on four data elements from each array/register). 
Regarding claim 10, Shpigelblat in view of Zbiciak teaches or suggests:
The data processing apparatus as claimed in claim 1, wherein applying the result of each multiplication to content of the respective target register in the data processing operation comprises adding the result of each multiplication to content of the respective target register (see e.g. Shpigelblat para. [0059-63], results are accumulated). 
Regarding claim 11, Shpigelblat in view of Zbiciak teaches or suggests:
The data processing apparatus as claimed in claim 1, wherein applying the result of each multiplication to content of the respective target register in the data processing operation comprises subtracting the result of each multiplication from content of the respective target register (see e.g. Zbiciak para. [0063-74], subtraction can be applied after multiplication). 
Regarding claim 12, Shpigelblat in view of Zbiciak teaches or suggests:
The data processing apparatus as claimed in claim 1, wherein applying the result of each multiplication to content of the respective target register in the data processing operation comprises replacing content of the respective target register with the result of 
Regarding claim 13, Shpigelblat in view of Zbiciak teaches or suggests:
The data processing apparatus as claimed in claim 1, wherein the set of N accumulation registers are consecutively addressed registers (see e.g. fig. 5). 
Regarding claim 14, Shpigelblat in view of Zbiciak teaches or suggests:
The data processing apparatus as claimed in claim 13, wherein an index of a first accumulation register of the set of N accumulation registers is a non-negative integer multiple of N (see e.g. Shpigelblat figs. 2-5, address/register zero is a non-negative integer multiple of N). 
Regarding claim 15, Shpigelblat in view of Zbiciak teaches or suggests:
The data processing apparatus as claimed in claim 1, wherein the N data elements extracted from content of the first source register are consecutively addressed data elements (see e.g. Shpigelblat fig. 5). 
Regarding claim 16, Shpigelblat in view of Zbiciak teaches or suggests:
The data processing apparatus as claimed in claim 15, wherein an index of a first data element of the N data elements extracted from content of the first source register is a non-negative integer multiple of N (see e.g. Shpigelblat figs. 2-5, address/register zero is a non-negative integer multiple of N). 
Regarding claim 17, Shpigelblat in view of Zbiciak teaches or suggests:
The data processing apparatus as claimed in claim 1, wherein the multiplication of each of the N data elements by content of the second source register comprises: extracting at least first data element pairs and second data element pairs from the first 
	Claim 18 is rejected for reasons corresponding to those given above for claim 1.
Claim 19 is rejected for reasons corresponding to those given above for claim 1.
	Claim 21 is rejected for reasons corresponding to those given above for claim 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M LINDLOF whose telephone number is (571)270-1024. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN M LINDLOF/Primary Examiner, Art Unit 2183